            Case 4:20-cv-00790-BRW Document 9 Filed 07/16/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAVIOUS L. HUGHES                                                                     PLAINTIFF
#160322

VS.                                  4:20-cv-00790-BRW-JJV

MARGRET HOGG, et al.                                                            DEFENDANTS

                                              ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Plaintiff’s official capacity claims are DISMISSED without prejudice for

failure to state a claim upon which relief may be granted;

       Plaintiff’s claims against Defendants Hogg and Burgess are DISMISSED without prejudice

for failure to state a claim upon which relief may be granted;

       Plaintiff’s Complaint (Doc. No. 2) is DISMISSED;

       This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g); and

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED, this 16th day of July, 2020.


                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
